UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period :	June 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Mortgage Opportunities Fund Annual report 5 | 31 | 16 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 7 Your fund’s expenses 8 Terms and definitions 10 Other information for shareholders 11 Important notice regarding Putnam’s privacy policy 11 Financial statements 12 Federal tax information 36 About the Trustees 37 Officers 38 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial and housing markets, and factors related to a specific issuer, industry, geography (such as a region of the United States) or sector (such as the housing or real estate markets). These factors may also lead to periods of high volatility and reduced liquidity in the relevant markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Default risk is generally higher for non-qualified mortgages. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Mortgage-backed securities and asset-backed securities are subject to prepayment risk and the risk that they may increase in value less than other bonds when interest rates decline and decline in value more than other bonds when interest rates rise. The fund’s investments in mortgage-backed securities and asset-backed securities, and in certain other securities and derivatives, may be or become illiquid. The fund’s concentration in an industry group composed of privately issued mortgage-backed securities and mortgage-backed securities issued or guaranteed by the U.S. government or its agencies or instrumentalities may make the fund’s net asset value more susceptible to economic, market, political, and other developments affecting the housing or real estate markets. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Our use of short selling may result in losses if the securities appreciate in value. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnam’s portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your fund’s performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Class I shares have no initial sales charge or CDSC. Performance of classI shares assumes reinvestment of distributions and does not account for taxes. See pages 3 and 7–8 for additional performance information. For the periods, the fund had expense limitations, without which returns would have been lower. 2 Mortgage Opportunities Fund Interview with your fund’s portfolio manager How would you summarize the fund’s investment philosophy and process? In our view, securitized mortgage sectors offer fundamentally different risk-adjusted return opportunities, and this is where the fund focuses. Specifically, we are seeking attractive investment opportunities primarily in government-agency collateralized mortgage obligations [CMOs], commercial mortgage-backed securities [CMBS], and non-agency residential mortgage-backed securities [non-agency RMBS]. Additionally, we expect to use various types of derivatives, as well as agency pass-throughs, to hedge interest-rate risk, as well as undesired risks within our CMO holdings. We will also use derivatives for non-hedging purposes, such as gaining or adjusting our exposure to mortgage-backed investments. Regarding interest-rate risk, we expect to keep the portfolio’s duration, a key measure of interest-rate sensitivity, near zero, meaning we will seek to minimize interest-rate risk while pursuing return opportunities in securitized bonds. How did you adjust the fund’s positioning during the 12 - month reporting period ended May31, 2016? At the beginning of the period, roughly 35% of the portfolio was committed to prepayment strategies, primarily using interest-only [IO] CMOs. About 35% of the fund’s portfolio was allocated to CMBS, and approximately 25% was allocated to non-agency RMBS. As a result of the credit market selloff that occurred in January and mid-February, CMBS valuations became quite attractive, prompting us to reevaluate how we should allocate the fund’s risk. Consequently, we increased our CMBS allocation to about 40% of the portfolio, making CMBS the primary source of risk in the fund. Interest rates, as measured by the benchmark 10-year U.S. Treasury, declined sharply from the beginning of January through February11, and remained low for the balance of the period. This trend led us to take a more cautious approach to IO CMOs, given the potential for increased refinancing of the mortgages underlying those securities. As a result, we cut the fund’s IO CMO allocation to 22%. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/16. See pages 2 and 7–8 for additional fund performance information. Index descriptions can be found on page 10. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Mortgage Opportunities Fund 3 Within RMBS — which accounted for 32% of assets as of period-end — we added positions in a new type of structured product called agency credit risk-transfer securities [CRTs]. Launched in late 2013, CRTs are backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRTs is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTs offer higher yields than conventional pass-through securities. Similar to CMBS, CRTs are structured into various tranches offering different levels of risk and yield based on the underlying reference pool. Lastly, we had an allocation to agency pass-throughs that we used to hedge undesired risks within our CMO holdings. Turning to performance, the fund posted a negative return and lagged its benchmark during the 12-month reporting period ended May 31, 2016. What factors hampered its performance? Substantial exposure to mezzanine CMBS worked against the fund’s results. Credit spreads widened considerably during the third quarter of 2015, due to risk-off sentiment and fears of liquidity constraints within the market. This spread widening hampered all bonds with credit risk, including CMBS. As noted earlier, CMBS were then negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as increased regulations led many broker-dealers to continue reducing their inventory of these securities. The asset class rebounded in the March-through-May period as investor risk appetite improved, but not enough to completely offset earlier weakness. Additionally, CMBX, an index that provides access to baskets of CMBS from various years, sold off materially in January and February. Our exposure to this index via total return swaps also dampened the fund’s performance. On the positive side, which holdings aided the fund’s results? Our IO CMO holdings produced modestly negative returns amid the broad risk-off sentiment and falling interest rates that marked the early months of 2016. However, weakness there was more than offset by a strategy that benefited from the increasing yield differential between mortgage rates and U.S. Treasury yields. As a result, our prepayment strategies moderately contributed on a net basis. On balance, non-agency RMBS had a neutral impact on performance. RMBS did not decline as much as CMBS in January and February, and rallied strongly in April. CRTs did particularly well in April, bolstered by growing investor interest in the asset class. Furthermore, greater clarity regarding settlement payouts from lawsuits involving mortgage lenders aided demand for older “legacy” RMBS. How else did you use derivatives during the period? We also employed total return swaps as a hedging tool, as well as to help manage the portfolio’s sector allocations, and gain exposure to specific market sectors. Additionally, we used options to help manage the fund’s interest-rate sensitivity, to help isolate the prepayment risks associated with our CMO holdings, and to help offset overall downside risk. Allocations are shown as a percentage of the fund’s net assets as of 5/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value (non-cash investments) of certain derivatives (the economic value for purposes of calculating periodic payment obligations), including to-be-announced (TBA) commitments, if any, in addition to the market value of securities. Holdings and allocations may vary over time. 4 Mortgage Opportunities Fund What is your outlook for the months ahead? We continue to have a constructive outlook for securitized mortgage sectors. We think the yield spreads available in these sectors offer attractive risk/return opportunities, particularly in CMBS. Within RMBS, our plan as of period-end is to continue increasing the fund’s allocation to CRTs. We also like legacy RMBS, given solid investor demand and shrinking supply. Moreover, the collateral backing many of these bonds has improved in step with a strengthening housing market. We also continued to find value in IO CMOs. In terms of security selection, the fund was positioned in pools that we believe will be less sensitive to refinancing, such as those backed by mortgages with low interest rates, high loan-to-value mortgages, and more-seasoned loans. By period-end, we were also encouraged that, despite lower interest rates, mortgage prepayment speeds were below market expectations, as mortgage refinancing continued to be hampered by stringent bank lending standards. Mike, thanks for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Mike, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and Jatin Misra, Ph.D., CFA. Credit qualities are shown as a percentage of the fund’s net assets as of 5/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Mortgage Opportunities Fund 5 ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. 6 Mortgage Opportunities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Institutional Investors section at putnam.com or call Putnam at 1-800-487-0224. See the Terms and Definitions section in this report for the definition of the share class offered by your fund. Fund performance Total return for periods ended 5/31/16 Class I (inception date) (4/7/15) Net asset value Life of fund –2.21% Annual average –1.92 1 year –2.60 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will vary, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Class I shares have no initial sales charge or CDSC. For the most recent month-end performance, please visit putnam.com. For the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 5/31/16 BofA Merrill Lynch Lipper U.S. Mortgage Funds U.S. Treasury Bill Index category average* Life of fund 0.20% 1.72% Annual average 0.17 1.50 1 year 0.19 1.85 Index and Lipper results should be compared with fund performance at net asset value. * Over the 1-year and life-of-fund periods ended 5/31/16, there were 114 and 112 funds, respectively, in this Lipper category. Past performance does not indicate future results. Class I shares have no initial sales charge or CDSC. Mortgage Opportunities Fund 7 Fund price and distribution information For the 12-month period ended 5/31/16 Distributions Class I Number 1 Income $0.325 Capital gains — Total Net Share value asset value 5/31/15 $10.04 5/31/16 9.46 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class I (inception date) (4/7/15) Net asset value Life of fund –2.52% Annual average –2.05 1 year –3.20 See the discussion following the fund performance table on page 7 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class I Estimated net expenses for the fiscal year ended 5/31/15*† 0.60% Estimated total annual operating expenses for the fiscal year ended 5/31/15† 2.37% Annualized expense ratio for the six-month period ended 5/31/16# 0.60% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/16. † Other expenses are based on estimated amounts for the current fiscal year. # Expense ratios are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. 8 Mortgage Opportunities Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class I Expenses paid per $1,000*† $2.97 Ending value (after expenses) $980.80 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class I Expenses paid per $1,000*† $3.03 Ending value (after expenses) $1,022.00 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Mortgage Opportunities Fund 9 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of the fund’s shares by the number of outstanding fund shares. Share class Class I shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to institutional clients and other investors who meet minimum investment requirements. Fixed-income terms Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 10Mortgage Opportunities Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Mortgage Opportunities Fund 11 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semi-annual report, the highlights table also includes the current reporting period. 12 Mortgage Opportunities Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Mortgage Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Mortgage Opportunities Fund (the “fund”) at May 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at May 31, 2016 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 15, 2016 Mortgage Opportunities Fund 13 The fund’s portfolio 5/31/16 MORTGAGE-BACKED SECURITIES (84.1%)* Principal amount Value Agency collateralized mortgage obligations (21.4%) Federal Home Loan Mortgage Corporation Ser. 4500, Class GI, IO, 4s, 2045 $152,777 $18,947 Ser. 4462, IO, 4s, 2045 230,475 38,568 Ser. 4425, IO, 4s, 2045 235,871 28,628 Ser. 4462, Class KI, IO, 4s, 2045 253,185 40,125 Ser. 4452, Class QI, IO, 4s, 2044 131,545 19,685 Ser. 4355, Class DI, IO, 4s, 2044 159,311 14,450 Ser. 4121, Class MI, IO, 4s, 2042 219,851 40,947 Ser. 4015, Class GI, IO, 4s, 2027 568,973 70,801 Ser. 4501, Class BI, IO, 3 1/2s, 2043 142,485 14,382 Ser. 4206, Class IP, IO, 3s, 2041 241,706 25,234 Federal National Mortgage Association IFB Ser. 11-4, Class CS, 12.008s, 2040 40,371 49,574 IFB Ser. 12-86, Class CS, IO, 5.654s, 2039 F 255,330 27,135 IFB Ser. 12-68, Class BS, IO, 5.554s, 2042 130,811 23,076 Ser. 14-95, Class TI, IO, 4s, 2039 496,254 49,328 Ser. 12-110, Class BI, IO, 3 1/2s, 2039 351,265 33,256 Ser. 12-90, Class EI, IO, 3 1/2s, 2039 320,724 29,667 Ser. 15-41, Class IA, IO, 3 1/2s, 2035 555,987 75,341 Ser. 78, Class KI, IO, 3 1/2s, 2027 148,500 16,406 Ser. 13-6, Class JI, IO, 3s, 2043 181,831 20,825 Ser. 12-100, Class WI, IO, 3s, 2027 292,477 28,885 FRB Ser. 03-W10, Class 1, IO, 0.755s, 2043 298,620 4,246 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6s, 2046 124,000 29,450 Ser. 14-182, Class KI, IO, 5s, 2044 98,991 17,136 Ser. 14-133, Class IP, IO, 5s, 2044 92,483 16,434 Ser. 10-35, Class UI, IO, 5s, 2040 68,716 12,620 Ser. 09-121, Class UI, IO, 5s, 2039 44,622 7,853 Ser. 15-79, Class GI, IO, 5s, 2039 433,278 74,527 Ser. 14-100, Class LI, IO, 4 1/2s, 2043 229,695 33,253 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 62,857 10,588 Ser. 15-186, Class AI, IO, 4s, 2045 233,323 33,095 Ser. 15-64, Class IG, IO, 4s, 2045 104,774 19,031 Ser. 15-53, Class MI, IO, 4s, 2045 380,785 82,295 Ser. 15-40, Class KI, IO, 4s, 2044 113,882 21,001 Ser. 12-138, Class AI, IO, 4s, 2042 304,429 57,575 Ser. 14-115, Class EI, IO, 4s, 2038 301,759 23,098 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 160,312 14,040 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 642,341 108,885 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 107,594 15,366 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 187,754 19,753 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 202,118 16,256 Ser. 13-14, IO, 3 1/2s, 2042 275,969 27,619 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 97,194 10,576 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 148,512 13,941 Ser. 15-H10, Class HI, IO, 2.24s, 2065 F 396,609 45,694 Ser. 16-H11, Class HI, IO, 2.079s, 2066 323,000 37,834 Ser. 16-H06, Class HI, IO, 2.066s, 2066 200,208 22,604 FRB Ser. 15-H16, Class XI, IO, 2.031s, 2065 F 114,620 14,707 Ser. 15-H24, Class HI, IO, 2.023s, 2065 380,759 36,020 Ser. 15-H20, Class CI, IO, 2.019s, 2065 191,266 24,329 Ser. 15-H25, Class CI, IO, 1.995s, 2065 F 163,055 19,878 Ser. 15-H26, Class DI, IO, 1.983s, 2065 F 162,586 19,594 Ser. 15-H25, Class BI, IO, 1.979s, 2065 F 269,628 32,601 Ser. 15-H15, Class JI, IO, 1.942s, 2065 F 191,814 23,614 Ser. 16-H02, Class HI, IO, 1.853s, 2066 F 468,415 49,844 14 Mortgage Opportunities Fund MORTGAGE-BACKED SECURITIES (84.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H25, Class EI, IO, 1.845s, 2065 F $222,575 $24,418 Ser. 15-H23, Class DI, IO, 1.845s, 2065 217,291 23,946 Ser. 15-H20, Class AI, IO, 1.838s, 2065 F 199,030 22,213 Ser. 15-H18, Class IA, IO, 1.826s, 2065 F 171,679 16,276 Ser. 15-H23, Class BI, IO, 1.724s, 2065 F 130,837 13,634 Ser. 15-H26, Class EI, IO, 1.718s, 2065 F 435,797 46,589 Ser. 14-H21, Class AI, IO, 1.687s, 2064 373,488 37,087 Ser. 15-H22, Class EI, IO, 1.621s, 2065 F 394,780 31,229 Ser. 15-H25, Class AI, IO, 1.613s, 2065 F 306,965 29,347 Ser. 15-H24, Class BI, IO, 1.613s, 2065 376,946 26,650 Ser. 15-H14, Class BI, IO, 1.591s, 2065 642,512 46,903 Ser. 16-H08, Class GI, IO, 1.428s, 2066 353,504 25,417 Ser. 11-H08, Class GI, IO, 1.257s, 2061 F 445,747 26,747 FRB Ser. 11-H07, Class FI, IO, 1.235s, 2061 F 901,710 45,529 Ser. 15-H26, Class CI, IO, 0.662s, 2065 F 635,056 17,460 Commercial mortgage-backed securities (30.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 45,000 44,729 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.886s, 2050 35,000 34,650 FRB Ser. 07-PW16, Class AJ, 5.72s, 2040 80,000 77,200 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class F, 5 1/4s, 2047 100,000 88,320 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.909s, 2049 F 30,000 27,563 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.105s, 2046 200,000 185,301 FRB Ser. 14-GC19, Class D, 4.9s, 2047 30,000 25,078 FRB Ser. 14-GC21, Class D, 4.835s, 2047 123,000 97,478 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 128,000 123,814 COMM Mortgage Trust 144A FRB Ser. 14-UBS6, Class D, 3.966s, 2047 100,000 76,783 Ser. 14-CR18, Class E, 3.6s, 2047 100,000 62,905 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.353s, 2044 10,936 10,731 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 14,000 12,111 GS Mortgage Securities Trust 144A FRB Ser. 14-GC18, Class D, 4.948s, 2047 100,000 80,960 JPMBB Commercial Mortgage Securities Trust 144A Ser. 14-C25, Class E, 3.332s, 2047 100,000 58,404 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 5.981s, 2045 74,000 36,778 JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C13, Class E, 3.986s, 2046 100,000 77,310 Ser. 12-C6, Class G, 2.972s, 2045 100,000 74,240 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.523s, 2039 100,000 97,875 FRB Ser. 06-C6, Class B, 5.472s, 2039 130,000 130,126 Ser. 06-C1, Class AJ, 5.276s, 2041 74,546 74,453 Merrill Lynch Mortgage Trust Ser. 06-C2, Class AJ, 5.802s, 2043 36,000 35,730 FRB Ser. 05-CIP1, Class B, 5.49s, 2038 3,833 3,796 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 100,000 80,706 FRB Ser. 12-C6, Class G, 4 1/2s, 2045 100,000 75,400 Ser. 14-C15, Class F, 4s, 2047 125,000 84,932 Ser. 14-C17, Class E, 3 1/2s, 2047 100,000 60,406 Ser. 15-C24, Class D, 3.257s, 2048 19,000 12,361 Ser. 14-C19, Class D, 3 1/4s, 2047 100,000 72,193 Mortgage Opportunities Fund 15 MORTGAGE-BACKED SECURITIES (84.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust Ser. 07-HQ11, Class B, 5.538s, 2044 $100,000 $102,477 Ser. 06-HQ10, Class B, 5.448s, 2041 100,000 97,685 FRB Ser. 06-HQ8, Class D, 5.423s, 2044 F 100,000 74,996 Ser. 06-HQ10, Class AJ, 5.389s, 2041 32,000 31,805 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.275s, 2043 100,000 99,490 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.601s, 2045 100,000 99,752 Wells Fargo Commercial Mortgage Trust 144A Ser. 14-LC18, Class D, 3.957s, 2047 148,000 107,174 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 4.97s, 2047 19,000 13,615 FRB Ser. 13-UBS1, Class E, 4.629s, 2046 110,000 84,151 FRB Ser. 13-C15, Class D, 4.479s, 2046 129,000 113,166 Ser. 14-C19, Class D, 4.234s, 2047 125,000 100,352 Ser. 14-C20, Class D, 3.986s, 2047 110,000 82,672 Residential mortgage-backed securities (non-agency) (32.7%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A3, 1.446s, 2046 100,000 64,044 FRB Ser. 15-RR6, Class 3A2, 1.316s, 2046 100,000 79,950 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class B1, 6.746s, 2025 (Bermuda) 150,000 150,750 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.37s, 2046 123,242 89,466 FRB Ser. 06-OA7, Class 1A2, 1.35s, 2046 112,935 85,831 FRB Ser. 05-38, Class A3, 0.796s, 2035 72,697 59,615 FRB Ser. 05-59, Class 1A1, 0.768s, 2035 119,260 96,486 FRB Ser. 05-62, Class 1A1, 0.739s, 2035 107,750 84,045 FRB Ser. 06-OC2, Class 2A3, 0.736s, 2036 F 46,438 41,794 FRB Ser. 06-OA10, Class 4A1, 0.636s, 2046 120,019 84,014 FRB Ser. 06-OC10, Class 2A2A, 0.626s, 2036 F 60,590 58,469 FRB Ser. 06-OC8, Class 2A2A, 0.566s, 2036 F 86,488 83,893 Countrywide Home Loan Mortgage Pass-Through Trust FRB Ser. 06-OA5, Class 2A1, 0.646s, 2046 121,253 92,182 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.196s, 2028 135,000 143,600 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.696s, 2028 95,000 104,795 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.196s, 2028 135,000 143,957 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.196s, 2028 91,000 98,684 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.446s, 2028 135,000 143,168 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.346s, 2028 132,000 137,474 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.146s, 2028 100,000 104,010 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 5.996s, 2028 103,000 106,299 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.446s, 2025 133,000 135,664 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.446s, 2025 100,000 101,920 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.996s, 2025 97,730 99,694 Connecticut Avenue Securities FRB Ser. 15-C01, Class 1M2, 4.746s, 2025 95,000 96,153 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.446s, 2025 100,000 99,584 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.446s, 2025 16,000 15,958 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 0.626s, 2036 F 191,780 96,849 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR11, Class 2A1, 3.342s, 2036 109,817 88,697 MortgageIT Trust FRB Ser. 05-3, Class M4, 1.076s, 2035 89,935 77,241 Nomura Resecuritization Trust 144A FRB Ser. 15-1R, Class 6A9, 0.649s, 2047 150,000 85,365 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.626s, 2037 114,355 93,909 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.502s, 2035 F 100,086 96,463 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR16, Class 6A4, 2.899s, 2035 F 58,400 55,736 Total mortgage-backed securities (cost $8,651,561) 16 Mortgage Opportunities Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (43.4%)* Principal amount Value U.S. Government Agency Mortgage Obligations (43.4%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, June 1, 2046 $1,000,000 $1,109,219 4 1/2s, TBA, June 1, 2046 1,000,000 1,088,984 3s, TBA, July 1, 2046 1,000,000 1,022,070 3s, TBA, June 1, 2046 1,000,000 1,024,219 Total U.S. government and agency mortgage obligations (cost $4,236,368) ASSET-BACKED SECURITIES (1.3%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2016 $128,000 $128,000 Total asset-backed securities (cost $128,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 $4,125,800 $5,900 (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 4,125,800 3,548 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 4,125,800 8,252 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 4,125,800 2,640 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 4,125,800 9,448 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 4,125,800 4,662 Total purchased swap options outstanding (cost $142,134) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.4%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$101.78 $1,000,000 $6,650 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.59 1,000,000 5,830 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.48 1,000,000 5,390 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/101.30 1,000,000 4,700 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.52 1,000,000 3,500 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 1,000,000 3,110 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/102.03 1,000,000 3,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 1,000,000 3,400 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 1,000,000 1 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-16/104.81 1,000,000 590 Total purchased options outstanding (cost $88,281) SHORT-TERM INVESTMENTS (17.3%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.41% L Shares 1,466,890 $1,466,890 U.S. Treasury Bills 0.25%, July 21, 2016 # $10,000 9,996 U.S. Treasury Bills 0.20%, July 7, 2016 # § 22,000 21,995 U.S. Treasury Bills 0.25%, June 16, 2016 § 39,000 38,998 U.S. Treasury Bills 0.25%, June 9, 2016 ∆ 100,000 99,997 U.S. Treasury Bills 0.21%, June 2, 2016 # § 51,000 51,000 Total short-term investments (cost $1,688,873) Mortgage Opportunities Fund17 TOTAL INVESTMENTS Total investments (cost $14,935,217) Key to holding’s abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $9,774,340. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $5,416,240 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 5/31/16 Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 1 $129,688 Sep-16 $295 U.S. Treasury Bond 30 yr (Long) 6 979,875 Sep-16 2,050 Total WRITTEN SWAP OPTIONS OUTSTANDING at 5/31/16 (premiums $142,134) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.715/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 $2,062,900 $10,335 (1.715)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 2,062,900 13,801 Barclays Bank PLC (1.645)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 2,062,900 7,695 1.645/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 2,062,900 17,823 Goldman Sachs International (1.65875)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 2,062,900 10,541 1.65875/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 2,062,900 18,628 Total 18 Mortgage Opportunities Fund WRITTEN OPTIONS OUTSTANDING at 5/31/16 (premiums $88,281) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/$101.04 $1,000,000 $3,870 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.85 1,000,000 3,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.75 1,000,000 3,090 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.56 1,000,000 2,660 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.30 1,000,000 2,140 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.11 1,000,000 1,830 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/100.02 1,000,000 1,700 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-16/99.83 1,000,000 1,450 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.80 1,000,000 1,740 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 1,000,000 1,530 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 1,000,000 830 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 1,000,000 720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.39 1,000,000 1,620 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 1,000,000 1,550 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 1,000,000 650 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 1,000,000 650 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 1,000,000 1 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 1,000,000 1 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-16/104.81 1,000,000 1,880 Total TBA SALE COMMITMENTS OUTSTANDING at 5/31/16 (proceeds receivable $1,021,953) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, June 1, 2046 $1,000,000 6/13/16 $1,024,219 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $417,200 $5,418 3/30/26 1.91% 3 month USD-LIBOR-BBA $(4,390) 47,300 (1) 3/16/26 3 month USD-LIBOR-BBA 1.79701% 633 910,000 (7) 3/17/21 1.3715% 3 month USD-LIBOR-BBA (4,081) 3,836,200 E 8,623 6/15/18 1.20% 3 month USD-LIBOR-BBA (3,691) 38,500 E 271 6/15/26 1.90% 3 month USD-LIBOR-BBA (464) 1,194,200 E 327 6/15/21 1.45% 3 month USD-LIBOR-BBA (6,379) 114,700 (2) 3/17/26 1.787% 3 month USD-LIBOR-BBA (1,424) 47,300 (1) 3/16/26 3 month USD-LIBOR-BBA 1.79882% 641 47,300 (1) 3/16/26 3 month USD-LIBOR-BBA 1.8005% 649 47,300 (1) 3/16/26 3 month USD-LIBOR-BBA 1.80312% 660 47,300 (1) 3/16/26 3 month USD-LIBOR-BBA 1.80242% 657 599,100 E (4,084) 6/15/46 3 month USD-LIBOR-BBA 2.25% 9,685 7,500 — 4/5/46 2.2375% 3 month USD-LIBOR-BBA (175) 62,600 1,399 4/5/46 2.27% 3 month USD-LIBOR-BBA (542) 62,600 (821) 4/5/46 3 month USD-LIBOR-BBA 2.19% (62) 180,000 (2) 3/21/26 1.7325% 3 month USD-LIBOR-BBA (1,282) 180,000 (2) 3/21/26 1.73% 3 month USD-LIBOR-BBA (1,239) 25,000 — 3/30/26 1.73% 3 month USD-LIBOR-BBA (163) 53,900 (1) 4/14/21 1.152% 3 month USD-LIBOR-BBA 377 283,000 (1) 4/11/18 3 month USD-LIBOR-BBA 0.84% (772) 399,000 (5) 4/11/26 1.5735% 3 month USD-LIBOR-BBA 3,507 Mortgage Opportunities Fund 19 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/16 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $113,000 $(1) 4/18/26 1.6575% 3 month USD-LIBOR-BBA $131 415,100 (3) 4/21/26 3 month USD-LIBOR-BBA 1.595% (2,982) 962,000 (4) 4/28/18 0.969% 3 month USD-LIBOR-BBA 446 1,965,000 (26) 4/28/26 3 month USD-LIBOR-BBA 1.777% 19,038 425,000 (13) 4/28/46 2.2705% 3 month USD-LIBOR-BBA (12,796) 139,000 (2) 4/29/26 1.763% 3 month USD-LIBOR-BBA (1,173) 368,000 (5) 5/3/26 1.738% 3 month USD-LIBOR-BBA (2,128) 104,000 (1) 5/3/26 1.722% 3 month USD-LIBOR-BBA (444) 129,000 (2) 5/5/26 3 month USD-LIBOR-BBA 1.6695% (97) 476,000 (4) 5/9/21 3 month USD-LIBOR-BBA 1.171% (3,244) 1,202,000 (16) 5/10/26 1.6235% 3 month USD-LIBOR-BBA 6,345 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $403,586 $— 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie $(2,032) Mae pools 321,099 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie (1,616) Mae pools 882,797 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie (4,212) Mae pools Credit Suisse International 1,832,455 — 1/12/43 3.50% ( 1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie 8,743 Mae pools 724,685 — 1/12/41 4.00% ( 1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie 3,648 Mae pools 190,390 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie 1,108 Mae pools Goldman Sachs International 207,764 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie 1,209 Mae pools 949,657 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie (4,531) Mae pools Total $— 20Mortgage Opportunities Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC CMBX NA BBB– Index — $(237) $8,000 5/11/63 (300 bp) $381 CMBX NA BBB– Index BBB–/P 62 11,000 1/17/47 300 bp (1,080) Credit Suisse International CMBX NA BB Index — (35) 2,000 5/11/63 (500 bp) 229 CMBX NA BB Index — (194) 20,000 1/17/47 (500 bp) 3,508 CMBX NA BBB– Index — (90) 1,000 5/11/63 (300 bp) (13) CMBX NA BBB– Index BBB–/P 703 7,000 1/17/47 300 bp (24) CMBX NA BBB– Index BBB–/P 1,273 12,000 1/17/47 300 bp 27 CMBX NA BBB– Index BBB–/P 2,848 27,000 1/17/47 300 bp 45 CMBX NA BBB– Index BBB–/P 960 28,000 1/17/47 300 bp (1,946) CMBX NA BBB– Index BBB–/P 3,823 40,000 1/17/47 300 bp (330) CMBX NA BBB– Index BBB–/P 13,447 180,000 1/17/47 300 bp (5,241) CMBX NA BBB– Index BBB–/P 22,778 640,000 1/17/47 300 bp (43,665) Goldman Sachs International CMBX NA BBB– Index BBB–/P 127 15,000 1/17/47 300 bp (1,430) CMBX NA BBB– Index BBB–/P 288 37,000 1/17/47 300 bp (3,554) CMBX NA BB Index — (207) 20,000 1/17/47 (500 bp) 3,496 CMBX NA BBB– Index — (1,061) 12,000 5/11/63 (300 bp) (134) CMBX NA BBB– Index — (1,024) 12,000 5/11/63 (300 bp) (97) CMBX NA BBB– Index — (36) 4,000 5/11/63 (300 bp) 273 CMBX NA BBB– Index BBB–/P 86 2,000 1/17/47 300 bp (121) CMBX NA BBB– Index BBB–/P 42 2,000 1/17/47 300 bp (165) CMBX NA BBB– Index BBB–/P 121 3,000 1/17/47 300 bp (191) CMBX NA BBB– Index BBB–/P 121 3,000 1/17/47 300 bp (191) CMBX NA BBB– Index BBB–/P 121 4,000 1/17/47 300 bp (294) CMBX NA BBB– Index BBB–/P 299 10,000 1/17/47 300 bp (739) CMBX NA BBB– Index BBB–/P 208 27,000 1/17/47 300 bp (2,595) CMBX NA BBB– Index BBB–/P 3,984 30,000 1/17/47 300 bp 869 JPMorgan Securities LLC CMBX NA BBB– Index — (27) 5,000 5/11/63 (300 bp) 359 CMBX NA BBB– Index — (120) 5,000 5/11/63 (300 bp) 266 CMBX NA BBB– Index — (52) 2,000 5/11/63 (300 bp) 103 CMBX NA BBB– Index BBB–/P 111 2,000 1/17/47 300 bp (97) CMBX NA BBB– Index BBB–/P 131 5,000 1/17/47 300 bp (388) CMBX NA BBB– Index BBB–/P 264 5,000 1/17/47 300 bp (255) CMBX NA BBB– Index BBB–/P 2,297 19,000 1/17/47 300 bp 324 CMBX NA BBB– Index BBB–/P 3,966 30,000 1/17/47 300 bp 852 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at May 31, 2016. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Mortgage Opportunities Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $128,000 $—­ Mortgage-backed securities —­ 8,219,489 — Purchased options outstanding —­ 36,762 —­ Purchased swap options outstanding —­ 34,450 —­ U.S. government and agency mortgage obligations —­ 4,244,492 —­ Short-term investments 1,466,890 221,986 —­ Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $2,345 $—­ $—­ Written options outstanding —­ (31,254) —­ Written swap options outstanding —­ (78,823) —­ TBA sale commitments —­ (1,024,219) —­ Interest rate swap contracts —­ (15,790) —­ Total return swap contracts —­ 2,317 —­ Credit default contracts —­ (106,795) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 22 Mortgage Opportunities Fund Statement of assets and liabilities 5/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $13,468,327) $12,885,179 Affiliated issuers (identified cost $1,466,890) (Notes 1 and 6) 1,466,890 Interest and other receivables 68,301 Receivable for investments sold 630 Receivable for sales of delayed delivery securities (Note 1) 1,022,953 Receivable from Manager (Note 2) 39,735 Receivable for variation margin (Note 1) 12,079 Unrealized appreciation on OTC swap contracts (Note 1) 25,440 Premium paid on OTC swap contracts (Note 1) 3,083 Prepaid assets 450 Total assets LIABILITIES Payable for investments purchased 1,469 Payable for purchases of delayed delivery securities (Note 1) 4,241,617 Payable for custodian fees (Note 2) 15,409 Payable for investor servicing fees (Note 2) 162 Payable for Trustee compensation and expenses (Note 2) 150 Payable for administrative services (Note 2) 36 Payable for variation margin (Note 1) 16,716 Unrealized depreciation on OTC swap contracts (Note 1) 74,941 Premium received on OTC swap contracts (Note 1) 58,060 Written options outstanding, at value (premiums $230,415) (Notes 1 and 3) 110,077 TBA sale commitments, at value (proceeds receivable $1,021,953) (Note 1) 1,024,219 Other accrued expenses 207,544 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $10,325,000 Accumulated net investment loss (Note 1) (23,756) Accumulated net realized loss on investments (Note 1) (9,913) Net unrealized depreciation of investments (516,991) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class I share ($9,774,340 divided by 1,033,714 shares) $9.46 The accompanying notes are an integral part of these financial statements. Mortgage Opportunities Fund 23 Statement of operations Year ended 5/31/16 INVESTMENT INCOME Interest (including interest income of $3,941 from investments in affiliated issuers) (Note 6) $300,268 Total investment income EXPENSES Compensation of Manager (Note 2) 54,235 Investor servicing fees (Note 2) 986 Custodian fees (Note 2) 30,586 Trustee compensation and expenses (Note 2) 600 Administrative services (Note 2) 274 Amortization of offering costs (Note 1) 80,640 Auditing and tax fees 108,597 Other 13,175 Fees waived and reimbursed by Manager (Note 2) (229,889) Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (408,873) Net realized loss on swap contracts (Note 1) (328,689) Net realized gain on futures contracts (Note 1) 271,961 Net realized gain on written options (Notes 1 and 3) 424,496 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (461,580) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Mortgage Opportunities Fund Statement of changes in net assets For the period 4/7/15 (commencement of INCREASE (DECREASE) IN NET ASSETS Year ended 5/31/16 operations) to 5/31/15 Operations: Net investment income $241,064 $16,829 Net realized gain (loss) on investments (41,105) 74,543 Net unrealized depreciation of investments (461,580) (55,411) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (325,000) — Increase from capital share transactions (Note 4) 325,000 — Total increase (decrease) in net assets NET ASSETS Beginning of year (Note 5) 10,035,961 10,000,000 End of year (including accumulated net investment loss of $23,756 and undistributed net investment income of $237,882, respectively) The accompanying notes are an integral part of these financial statements. Mortgage Opportunities Fund25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Net realized Ratio of expenses Net asset value, and unrealized Total from From to average netassets Ratio of net investment beginning Net investment gain (loss) investment net investment Total Net asset value, Total return at net asset Net assets, end of period excluding interest expense income (loss) to average Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) (%) c,d net assets (%) d Portfolio turnover (%) e Class I­ May 31, 2016­ $10.04­ .24­ (.49) (.33) $9.46­ $9,774­ .60­ 2.44­ 1,074­ May 31, 2015† 10.00­ .02­ .02­ .04­ —­ —­ 10.04­ * 10,036­ .09* .17* 244* * Not annualized. † For the period April 7, 2015 (commencement of operations) to May 31, 2015. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects involuntary contractual expense limitations in effect during the period. As a result of such limitations, the expenses of class I reflect a reduction of the following amount (Note 2): Percentage of average net assets May 31, 2016 2.33% May 31, 2015 1.26 e Portfolio turnover includes TBA roll transactions. The accompanying notes are an integral part of these financial statements. 26 Mortgage Opportunities Fund Mortgage Opportunities Fund 27 Notes to financial statements 5/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from June 1, 2015 through May 31, 2016. Putnam Mortgage Opportunities Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to maximize total return consistent with what Putnam Management believes to be prudent risk. Total return is composed of capital appreciation and income. The fund invests mainly in mortgage-related fixed income securities and related derivatives that are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”). Under normal circumstances, the fund invests at least 80% of its net assets in mortgages, mortgage-related fixed income securities and related derivatives (i.e., derivatives used to acquire exposure to, or whose underlying securities are, mortgages or mortgage-related securities). The fund generally uses the net unrealized gain or loss, or market value, of mortgage-related derivatives for purposes of this policy, but may use the notional value of a derivative if that is determined to be a more appropriate measure of the fund’s investment exposure. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management expects to invest in lower-rated, higher-yielding mortgage-backed securities, including non-agency residential mortgage-backed securities (which may be backed by non-qualified or “sub-prime” mortgages), commercial mortgage-backed securities, collateralized mortgage obligations (including interest only, principal only, and other prepayment derivatives), and agency mortgage-backed securities. Non-agency (i.e., privately issued) securities typically are lower-rated and higher yielding than securities issued or backed by agencies such as Ginnie Mae, Fannie Mae or Freddie Mac. While Putnam Management emphasis will be on mortgage-backed securities, Putnam Management may also invest to a lesser extent in other types of asset-backed securities. Putnam Management may consider, among other factors, credit risk, interest rate risk, prepayment risk and liquidity risk, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classI shares, which are sold without a front-end sales charge and are not subject to a contingent deferred sales charge. ClassI shares are intended for institutional and other investors who meet the $5,000,000 minimum investment and who are not purchasing through an intermediary. Shares of the fund are sold at net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment advisor, administrator, distributor, shareholder servicing agent and custodian who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund 28 Mortgage Opportunities Fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based Mortgage Opportunities Fund 29 upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. 30 Mortgage Opportunities Fund With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $148,851 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $99,990 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At May 31, 2016, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $6,041 N/A $6,041 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $76,041 to its fiscal year ending May 31, 2017 late year ordinary losses ((i) ordinary losses recognized between January 1, 2016 and May 31, 2016, and (ii) specified ordinary and currency losses recognized between November 1, 2015 and May 31, 2016). Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/ or permanent differences from late year loss deferrals and from income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $177,702 to decrease undistributed net investment income and $177,702 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $137,945 Unrealized depreciation (721,093) Net unrealized depreciation (583,148) Capital loss carryforward (6,041) Late year ordinary loss deferrals (76,041) Cost for federal income tax purposes $14,935,217 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $94,947 have been fully amortized on a straight-line basis over a twelve-month period as of May 31, 2016. As of the close of the reporting period, the fund has reimbursed Putnam Management for the payment of these expenses. Mortgage Opportunities Fund31 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee is based on the following annual rates. 0.550% of the first $500 million of average net assets, 0.500% of the next $500 million of average net assets and 0.450% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.550% of the fund’s average net assets. Putnam Management has contractually agreed, through September 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investment management contract, but including payments under the fund’s investor servicing contract, to an annual rate of 0.05% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $15,780 as a result of this limit. Putnam Management has also contractually agreed, through September 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $214,109 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.01% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $7, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has not adopted a distribution plan pursuant to Rule 12b–1 under the Investment Company Act of 1940. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $126,406,462 $128,578,595 U.S. government securities (Long-term) — — Total 32Mortgage Opportunities Fund Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— $9,000,000 $43,203 Options opened 85,875,300 747,522 105,000,000 545,078 Options exercised (15,635,700) (165,083) — — Options expired (24,178,900) (103,259) (8,000,000) (55,000) Options closed (33,683,300) (337,046) (85,000,000) (445,000) Written options outstanding at the end of the reporting period $12,377,400 $142,134 $21,000,000 $88,281 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 5/31/16 ClassI Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 33,714 325,000 33,714 325,000 Shares repurchased — — Net increase For the reporting period 4/7/15 (commencement of operations) to 5/31/15, the fund did not have any transactions in capital shares. At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassI 1,033,714 100.0% $9,774,340 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on April 6, 2015 and commenced operations on April 7, 2015. Prior to April 7, 2015, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassI $10,000,000 1,000,000 Note 6: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at the beginning of the end of the reporting Name of affiliate reporting period Purchase cost Sale proceeds Investment income period Putnam Money Market Liquidity Fund* $— $1,167,676 $1,167,676 $296 $— Putnam Short Term Investment Fund* 2,562,978 4,095,112 5,191,200 3,645 1,466,890 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Mortgage Opportunities Fund 33 Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $7,100,000 Purchased swap option contracts (contract amount) $17,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $11,100,000 Written swap option contracts (contract amount) (Note 3) $12,200,000 Futures contracts (number of contracts) 3 Centrally cleared interest rate swap contracts (notional) $34,300,000 OTC total return swap contracts (notional) $8,000,000 OTC credit default contracts (notional) $1,200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for Statement of Statement of as hedging instruments under assets and assets and ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $11,454 Payables $118,249 Investments, Receivables, Net assets — Unrealized Payables, Net assets— Interest rate contracts appreciation 135,935* Unrealized depreciation 185,928* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(4,662) $(4,662) Interest rate contracts 19,349 271,961 (324,027) $(32,717) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(44,574) $(44,574) Interest rate contracts (71,996) 3,277 110,811 $42,092 Total 34Mortgage Opportunities Fund Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $9,845 $— $— $— $— $— $9,845 OTC Total return swap contracts* # — — — 13,499 1,209 — — — 14,708 OTC Credit default contracts* # — 618 — 4,043 5,866 — 927 — 11,454 Futures contracts § — 2,234 2,234 Purchased swap options** # 9,448 10,892 — — 14,110 — — — 34,450 Purchased options** # — 36,762 — — 36,762 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 16,716 — 16,716 OTC Total return swap contracts* # — 7,860 — — 4,531 — — — 12,391 OTC Credit default contracts* # — 1,142 — 96,966 13,808 — 6,333 — 118,249 Futures contracts § — Written swap options # 24,136 25,518 — — 29,169 — — — 78,823 Written options # — 31,254 — — 31,254 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $(79,424) $— $— $— $— Net amount $(14,688) $(23,010) $(6,871) $— $(26,323) $5,508 $(5,406) $2,234 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Mortgage Opportunities Fund 35 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 36 Mortgage Opportunities Fund About the Trustees Mortgage Opportunities Fund 37 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, and Vice President, Principal Accounting Officer, and Assistant Treasurer Compliance Liaison Since 2007 Since 2004 Director of Fund Administration Services, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 2007 Director of Accounting & Control Services, Putnam Investments and Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Management, and Vice President Putnam Retail Management Since 2004 Director of Trustee Relations, Putnam Investments and James F. Clark (Born 1974) Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Since 2002 Director of Operational Compliance, Putnam Investments and Michael J. Higgins (Born 1976) Putnam Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Vice President, Director of Proxy Voting and Corporate Governance, Analyst, Old Mutual Asset Management (2007–2008); Senior Assistant Clerk, and Associate Treasurer Financial Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 38 Mortgage Opportunities Fund Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, The Putnam Fund for Growth and Income New York, Ohio, and Pennsylvania. Mortgage Opportunities Fund 39 Absolute Return Retirement Income Lifestyle Funds — portfolios with managed Absolute Return 100 Fund ® allocations to stocks, bonds, and money market investments to Absolute Return 300 Fund ® generate retirement income. Absolute Return 500 Fund ® Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Global Sector Retirement Income Fund Lifestyle 3 Global Consumer Fund Global Energy Fund RetirementReady ® Funds — portfolios with adjusting allocations Global Financials Fund to stocks, bonds, and money market instruments, becoming more Global Health Care Fund conservative over time. Global Industrials Fund Global Natural Resources Fund RetirementReady ® 2060 Fund RetirementReady® 2055 Fund Global Sector Fund RetirementReady ® 2050 Fund Global Technology Fund RetirementReady ® 2045 Fund Global Telecommunications Fund RetirementReady ® 2040 Fund Global Utilities Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Asset Allocation RetirementReady ® 2025 Fund George Putnam Balanced Fund RetirementReady ® 2020 Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 40 Mortgage Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Independent Registered Public Mark C. Trenchard Accounting Firm Steven D. Krichmar Vice President and PricewaterhouseCoopers LLP Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Mortgage Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees May 31, 2016	$95,025	$ —	$13,491	$ — May 31, 2015	$89,050*	$ —	$10,200	$ — * : For the period April 7, 2015 (commencement of operations) to May 31, 2015. For the fiscal years ended May 31, 2016 and May 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $643,927 and $628,399 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
